 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        FRESNO DIVISION
11

12
     DRAKE FELDE,                                     1:19-cv-00339 JDP (PC)
13
                                           Plaintiff, ORDER GRANTING DEFENDANTS’
14                                                    MOTION TO MODIFY SCHEDULING
                   v.                                 ORDER
15
                                                      ECF No. 17
16   D. WILKINS, et al.,
17                                      Defendants.
18

19        The court has considered defendants’ motion to modify the discovery and scheduling

20   order. ECF No. 17. Good cause appearing for that request, defendants shall have twenty-one

21   additional days (up to and including April 20, 2020) to file their motion for summary judgment on

22   exhaustion grounds.

23

24

25

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 31, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6
     No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
